Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The present Office Action is in response to the Request for Continued Examination dated 09 February 2021.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09 February 2021 has been entered.
	
Response to Amendment
In the amendment dated 02/09/2021, the following occurred: Claims 1-2, 6, 13-16, 23-25, and 31-33 have been amended, no claims have been cancelled, and no claims have been added.
Claims 1-3 and 6-36 are pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SE1650946-5, filed on 06/30/2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-3 and 6-36 are provisionally rejected on the grounds of non-statutory double patenting over claims 1 and 3-30 co-pending Application No. 16/309,221.
Claim 1, 2, 23, and 24 recite substantially similar limitations to claim 1 and 17 of application 16/309,221. The subject matter in the instant application amounts to claims which are generally similar in scope. The additional limitations recited in the instant application pertaining to the graphical user interface are either nonfunctional descriptive materials (mini settings cards, process feature graphical element), labels/information equivalent to that presented in application 16/309,221 (card subset, card subset graphical elements), or addressed in a different writing style. This renders them obvious change […] in response to a user using the one or more user-interactable settings in the instant claims is functionally equivalent to the step of modifying one or more settings recited in the ‘221 application. Dependent Claims 3, 6-22, 25-36 recite similar limitations to dependent claims 3-16 and 18-30 of the ‘221 application and are also rejected as being obvious variations of the claims of the ‘221 application. 
Further, Amendment to claims 1 and 2 of the instant application add a “preparing or performing…” step based on the previous step, the previous step only amended for grammar and/or syntax. This “preparing or performing…” step of the instant application claims 1 and 2 is identical to a “preparing or performing…” step added to the substantially similar claims 1 and 17 of the amended ‘221 application (filed 9/14/2020). The Examiner notes the amended ‘221 application also amends a previous step only for grammar and/or syntax.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 9-24, 26, and 28-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Zimmerman et al. (US 5,609,770).

Regarding claim 1, Zimmerman teaches an extracorporeal blood treatment system [Abstract teaches a dialysis machine having a graphical operator machine interface that is graphically programmed prior to use for treatments] comprising:
extracorporeal blood treatment apparatus comprising one or more pumps, one or more sensors, and one or more disposable elements for use in performing an extracorporeal blood treatment [see Col. 6, Ln. 29-50; Col. 11, Ln. 50-55; and Fig. 2. The Examiner interprets the disposable elements as the waste drain 38, the dialysate waste tubing or line 90, and the pump tubing 58. Also, the Specification (at pg. 23, Ln. 15-20) describes disposable elements 140 operationally coupled to one or more pumps, which includes pump tubing 58.];
a display apparatus comprising a graphical user interface, wherein the graphical user interface is configured to depict a plurality of settings cards and a plurality of mini settings cards [Fig. 3 teaches a monitor 134 (display apparatus). Col. 8, Ln. 52-65 teaches a display screen 150 (graphical user interface) displays parameter(s) in a large window area 152. See also Fig. 4-5, 7, 9, 12, 15, 17, and 19. The Specification (at pg. 29, Ln. 13-20) describes the Drawings Fig. 5 illustrating mini settings cards 310 and Fig. 6-9 illustrating settings cards 300. Fig. 5 teaches parameters (mini settings cards). Fig. 7 & 8 teach multiple popup keypads (settings cards).]; and 
a computing apparatus comprising one or more processors and operatively coupled to the extracorporeal blood treatment apparatus and the display apparatus, wherein the computing apparatus is configured to [See Col. 8, Ln. 52-55, “protective microcontroller 122” and Col. 7, Ln. 10-25, “operative coupling”. See also Fig. 3 and Col. 8, Ln. 52 – Col. 9, Ln. 15.]:
provide the plurality of settings cards and the plurality of mini settings cards [The Examiner interprets depicting the pluralities of settings cards and mini settings cards as providing them.], wherein each settings card of the plurality of settings cards comprises one or more user-interactable settings related to one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus [Fig. 8 teaches popup keypads (settings card) each have at least one changeable value (user-interactable setting), the parameter (mini settings card) value. Fig. 7 teaches the Target Loss popup keypad (settings card) changes the Target Loss value.], wherein each mini settings card of the plurality of mini settings cards is associated with a different settings card of the plurality of settings cards [See Fig. 8. The Examiner interprets a one-to-one relationship between “parameters” and “popup keypads”.], wherein each mini settings card of the plurality of mini settings cards displays at least one of the one or more user-interactable settings of the associated settings card [Fig. 7 & 8 teach each parameter (mini settings card) displays a parameter value (user-interactable setting). The Examiner interprets the value as associated by being graphically bounded by the parameter box.],
[Fig. 15 & 16 teaches the Defaults 186 button (all-settings graphical element) as well as the setup, monitor, alarm limits, wake-up buttons (process feature graphical elements).], wherein the all-settings graphical element is associated with the display of the plurality of mini settings cards [see e.g. Fig. 7], wherein each process feature graphical element of the plurality of process feature graphical elements corresponds with a different process feature of the one or more processes performable by the extracorporeal blood treatment system using the extracorporeal blood treatment apparatus and is associated with the display of a single settings card of the plurality of settings cards [see Fig. 5-14 and 17-18. see also Fig. 7, “Target Loss” popup keypad (single settings card) and Fig. 8, process elements 210 & 230 (plurality of settings cards).],
receive input from a user selecting the all-settings graphical element [Fig. 16 and Col. 16, Ln. 10-25 teaches the operator selects the Defaults 186 button and the entire list of operating parameters available can be accessed by a scrollable list. The Examiner interprets the user input as received.],
display the plurality of mini settings cards at the same time on the graphical user interface such that all of the user-interactable settings for a treatment cycle of the plurality of settings cards are accessible by a user using the plurality of mini settings cards in response to selection of the all-settings graphical element [Col. 16, Ln. 10-45 teaches customized display screens (setup, monitor, alarm limits, wake-up) for the parameters (mini settings cards), accessing any desired parameter available in the machine by selecting Defaults 186 (the all-settings graphical element), and selecting any desired parameter (mini settings card), which is identified by a highlighted box during selection when in Defaults, from the scrollable list to bring up the associated popup keypad (settings card).], 
receive input from a user selecting a mini settings card of the plurality of displayed mini settings cards [The Examiner interprets the operator as selecting the highlighted parameter.],
display a settings card of the plurality of settings cards associated with the selected mini settings card in response to selection thereof [The Examiner interprets the selection of the parameter (mini settings card) as bringing up the associated popup keypad (settings card).], 
receive input from a user selecting a process feature graphical element of the plurality of process feature graphical elements [See Fig. 15 & 6. The Examiner interprets the operator as selecting e.g., the setup 180 button.],
display a settings card of the plurality of settings cards associated with the selected process feature graphical element in response to selection thereof, [See e.g. Fig. 5 & 6. Fig. 5 teaches displaying parameters (mini settings cards) associated with the selected setup button 180 (process feature graphical element). Fig. 7 & 8 teach, from the setup screen, selecting a parameter and displaying the parameter popup keypad (a setup settings card of the plurality of setup settings cards).],
receive input from the user using the one or more user-interactable settings of the displayed settings card to change one or more settings related to one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus [Fig. 8 teaches the operator selects an individual setup parameter and changes the parameter value (user-interactable setting) via the popup keypad (displayed settings card).],
change one or more settings related to one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus in response to the received input from the user changing the one or more user-interactable settings of the displayed settings card [The Examiner interprets, in response to selection of the individual set up parameter, that the operator changes the parameter value (user-interactable setting).], and
perform an extracorporeal blood treatment using the extracorporeal blood treatment apparatus based on the changed one or more settings [Abstract teaches graphically programming a dialysis machine prior to using the dialysis machine for treatments.]

Re. claim 2, the subject matter of claim 2 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 2 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. claim 3, the subject matter of claim 3 is essentially defined in terms of the system of claim 1 and found in claim 23, which is analogous to claim 1. Since claim 3 is included in claim 23 and claim 23 is analogous to claim 1, claim 3 is similarly analyzed and rejected in a manner consistent with the rejections of claim 23 and claim 1.

Re. claim 7, Zimmerman teaches the system of claim 1, wherein
the plurality of settings cards define a card set, wherein the plurality of settings cards are further grouped into a plurality of card subsets, wherein each card subset comprises a plurality of settings cards that is less settings cards than the card set, wherein each settings card of the plurality of settings cards and the mini settings card of the plurality of mini settings cards associated therewith comprises a subset graphical indication to indicate which card subset of the plurality of card subsets the settings card and associated mini settings card belong to [See claim 1 prior art rejection. The Examiner interprets the corresponding popup keypads for set up, monitor, alarm limits, and wake-up as defining the four different subsets of setting cards.]

Re. claim 9, Zimmerman teaches the system of claim 1, wherein
a plurality of user-interactable settings of the plurality of settings cards are associated with a prescription, wherein the plurality of user-interactable settings of the plurality of settings cards associated with the prescription are graphically identified in the plurality of settings cards and the mini settings cards [see Fig. 7: sodium profile, heparin rate and the corresponding popup keypads.] 

Re. claim 10, Zimmerman teaches the system of claim 1, wherein
the plurality of settings cards are associated with a treatment cycle, wherein the computing apparatus is further configured to provide a plurality of system configuration settings cards defining a system configuration card set different from the plurality of settings cards associated with the treatment cycle including at least priming, treatment,  [see Figs. 7 and 17. These settings cards are associated with a dialysis treatment cycle. There are many system configuration settings related to priming the treatment cycle (Fig. 7 teaches defining the priming configurations for the treatment setup and the Target Loss keypad for defining treatment configurations), and disinfection (Fig. 17 teaches defining system configuration for disinfection). The exemplary parameters in the figures contain different set/changed/defined system configurations.]

Re. claim 11, Zimmerman teaches the system of claim 1, wherein,
when the user selects one of the plurality of displayed mini settings cards to display the associated settings card, the associated settings cards displayed over the plurality of mini settings cards [Fig. 5 & 7 teach a Setup parameter (mini settings card) is selected to display an individual parameter popup keypad (settings card) over the window displaying the parameters (mini settings cards).]

Re. claim 12, Zimmerman teaches the system of claim 1, wherein,
 when the user selects one of the plurality of process featurePreliminary AmendmentPage 8 of 16 Serial No.: unassignedConfirmation No.: unknownFiled: herewithgraphical elements to display the associated settings card, the associated settings card is displayed without the plurality of mini settings cards being displayed [see Fig. 5 and Fig. 17. Fig. 5 teaches setup parameters (setup mini settings cards). The Examiner interprets the operator as selecting from Fig. 5 the wake-up button 188 (process feature graphical element) to display monitor screen graphical elements (Fig. 17), i.e., to not display setup parameters (setup mini settings cards). The Examiner then interprets the operator as selecting a monitor screen individual parameter popup keypad (associated settings card).]

Re. claim 13, Zimmerman teaches the system of claim 12, wherein the displayed settings card associated with the selected process feature graphical element comprises:
an alphanumeric name identifying the process feature of the selected process feature graphical element; and an alphanumeric value depicting the value of a parameter associated with the process feature of the selected process feature graphical element [See Specification, pg. 36, Ln. 20-25 and Drawings, Fig. 5, element 202. The Examiner re-interprets process feature graphical element as the screen associated with the process feature graphical element button e.g. the setup screen selected by selecting the setup button 180. Fig. 7 teaches setup parameters (process features) having individual parameter popup keypad (settings card) alphanumeric names, e.g. “Heparin Rate 4.2 mL/hr” and depicting an associated value “4.2” mL/hr, “Target Loss 0.0 L” and “0.0” L.]

Re. claim 14, Zimmerman teaches the system of claim 1, wherein the computing apparatus is further configured to:
receive input from a user selecting an area of the graphical user interface outside of the plurality of displayed mini settings cards; and remove the plurality of displayed mini settings cards from being displayed on the graphical user interface in response to selection of the area of the graphical user interface outside of the plurality of displayed mini settings cards [See claim 1 prior art rejection. See Col. 12, Ln. 43-57 and Fig. 5 and 7. The Examiner interprets e.g. the operator selecting a different screen button as selecting an area outside of the window containing the parameters (mini settings cards).]

Re. claim 15, Zimmerman teaches the system of claim 1, wherein the computing apparatus is further configured to:
receive input from a user selecting an area of the graphical user interface outside of the displayed settings card; and remove the displayed settings card from being displayed on the graphical user interface in response to the selection of the area of the graphical user interface outside of the displayed settings card [see claim 1 prior art rejection. See also Fig. 7. The graphical user interface has a lower and a right panel outside the displayed individual parameter popup keypad (settings card). A user may select one of these areas. A process feature graphical element button, e.g. “Monitor”, will remove a displayed setup screen individual parameter popup keypad (settings card) by displaying the monitor screen graphical elements.]

Re. claim 16, Zimmerman teaches the system of claim 1, wherein the computing apparatus is further configured to:
receive input from a user using the at least one of the one or more user-interactable settings of one of the plurality of mini-settings cards [see claim 1 prior art rejection. The Examiner interprets an operator selection as received user input.]; and
 [See claim 1 prior art rejection. Also, see Col. 16, lines 35-50 and Fig. 16. From the Defaults screen, all available parameters (mini settings cards) can be reconfigured by changing the parameter value (user-interactable setting). The Examiner interprets the operator as changing a parameter by changing the associated parameter value.]

Re. claim 17, Zimmerman teaches the system of claim 1, wherein the plurality of settings cards comprises: 
a blood settings card, [The Examiner interprets parameters as having individual parameter popup keypads (settings cards). See Fig. 9, which has several blood settings cards to name a few, e.g. “Stroke Volume”, “Blood Processed”, and “Average Blood Flow” (blood settings cards).] 
an ultrafiltration settings card, [see Fig. 4, “UF” 172 parameter. Col. 9, Ln. 32-44 talk about the ultrafiltration parameter 172.]
a dialysis fluid settings card, and [see Fig. 7, “Dialysate Flow” parameter.] 
a treatment time settings card [see Fig. 7, “Treatment Time” parameter.]

Re. claim 18, Zimmerman teaches the system of claim 1, wherein
 [The Examiner interprets parameters as having individual parameter popup keypads (settings cards). See Fig. 17, “Wake-Up”, “Idle”, and “Rinse” parameters. See also Col. 16, Ln. 55-Col. 17, Ln. 15.]

Re. claim 19, Zimmerman teaches the system of claim 1, wherein the computing apparatus is further configured to:
display at least one settings card of the plurality of settings cards in response to a status change of one or more processes being performed [see Fig. 7. The “Target Loss” individual parameter popup keypad (settings card) is displayed in response to the process of changing the status of the Target Loss process.]

Re. claim 20, Zimmerman teaches the system of claim 1, wherein the plurality of mini settings cards comprises: 
a plurality of persistent mini settings cards configured to always be displayed; and [see Fig. 5, 9, 12, 15, 17, 19 for the Setup, Monitor, Alarm Limits, Defaults, Wake-Up and Touch Screen buttons (persistent mini settings cards).]
one or more dependent mini settings cards configured to be displayed in response to at least one system configuration [The Examiner interprets Setup parameters as dependent mini settings cards, such as “Patient ID”. The Examiner interprets system configuration to involve configuring a number of parameters for display on a customized display screen (see Col. 16, Ln. 35-50) (process feature graphical element), e.g. the setup screen. Fig. 6, 10, and 13 teach rebuilding the parameter layout (configuration) for the customized display screens. Also, Fig. 18 teaches modifying wake-up functions for the wake-up screen.]

Re. claim 21, Zimmerman teaches the system of claim 1 wherein
each mini settings card of the plurality of mini settings cards is displayed in the same location of the graphical user interface when the plurality of mini settings cards are displayed [See Fig. 6, 10, 13, and 18. The Examiner interprets the parameter (mini settings card) layout as displayed the same way at least until rebuilt. That is, selecting a process feature graphical button “monitor”, then “setup”, then “monitor” again will display the “monitor” screen in its current layout each time it is selected. See also Col. 16, Ln. 59-67. The Examiner interprets the same location to mean substantially consistent.]

Re. claim 22, Zimmerman teaches the system of claim 1, wherein the display apparatus comprises a touchscreen [see Col. 8, Ln. 12-17 and Fig. 3, element 130.]

Re. claim 23, the subject matter of claim 23 is essentially defined to be substantially similar to the subject matter corresponding to claim 1 in broader terms. For the additional claim limitations of claim 23 not fully encompassed by claim 1, Zimmerman teaches the following:
The one or more user-interactable settings of the plurality of settings cards represent all of the user-interactable settings for a treatment cycle irrespective of  [The Examiner interprets parameter values as user-interactable settings. see Figures 5, 7, 15, and 17 as well as Col. 3, lines 21-46 and Col. 16, Ln. 11-24. The Examiner notes that there is no claimed description of what a treatment cycle or phase of a treatment cycle entails.]
Display the plurality of mini settings cards such that all of the user-interactable settings for a treatment cycle of the plurality of settings cards are accessible by a user using the plurality of mini settings cards irrespective of the current phase of the treatment cycle [The Examiner interprets the selectable parameters as mini settings cards. See Figures 5, 7, 15, & 17. See also Col. 3, lines 21-46 and Col. 16, Ln. 11-24.]

Re. claim 24, the subject matter of claim 24 is essentially defined in terms of a method, which is technically corresponding to claim 23. Since claim 24 is analogous to claim 23, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 23.

Re. claim 26, the subject matter of claim 26 is essentially defined in terms of a system, which is technically corresponding to claim 7. Since claim 26 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.

Re. claim 28, the subject matter of claim 28 is essentially defined in terms of a system, which is technically corresponding to claim 9. Since claim 28 is analogous to claim 9, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9.

Re. claim 29, the subject matter of claim 29 is essentially defined in terms of a system, which is technically corresponding to claim 10. Since claim 29 is analogous to claim 10, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10.

Re. claim 30, the subject matter of claim 30 is essentially defined in terms of a system, which is technically corresponding to claim 11. Since claim 30 is analogous to claim 11, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 11.

Re. claim 31, the subject matter of claim 31 is essentially defined in terms of a system, which is technically corresponding to claim 14. Since claim 31 is analogous to claim 14, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 14.

Re. claim 32, the subject matter of claim 32 is essentially defined in terms of a system, which is technically corresponding to claim 15. Since claim 32 is analogous to 

Re. claim 33, the subject matter of claim 33 is essentially defined in terms of a system, which is technically corresponding to claim 16. Since claim 33 is analogous to claim 16, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 16.

Re. claim 34, the subject matter of claim 34 is essentially defined in terms of a system, which is technically corresponding to claim 19. Since claim 34 is analogous to claim 19, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 19.

Re. claim 35, the subject matter of claim 35 is essentially defined in terms of a system, which is technically corresponding to claim 20. Since claim 35 is analogous to claim 20, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 20.

Re. claim 36, the subject matter of claim 36 is essentially defined in terms of a system, which is technically corresponding to claim 21. Since claim 36 is analogous to claim 21, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman.

Re. claim 8, Zimmerman teaches the system of claim 7.
Zimmerman does not teach wherein 
the subset graphical indication comprises a color theme, wherein one card subset of the plurality of card subsets is associated with blood, where the subset graphical indication for the card subset associated with blood is a red color theme.

However, the limitation claims a color theme for card subsets that constitute nonfunctional descriptive information that is not functionally involved in the recited system (see MPEP 2111.05). The function described by the system would be performed the same regardless of whether the color theme for card subsets was substituted with nothing (i.e., black and white standard or some other basic display pixel color). Because Zimmerman teaches mini settings subsets having data labels, substituting the color theme of the claimed invention for the default color theme of the mini settings subsets of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the color theme for card subsets applied to the mini settings subsets of the prior art with any other color theme available to CRT monitors, including red as a color association for blood, because the results would have been predictable (see MPEP 2112.01, Section III and In re Ngai, Ex Parte Breslow).	




Re. claim 27, the subject matter of claim 27 is essentially defined in terms of a system, which is technically corresponding to claim 8. Since claim 27 is analogous to claim 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.

Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Miles et al. (US 2014/0081429).

Re. claim 6, Zimmerman teaches the system of claim 1, wherein the computing apparatus is further configured to:
receive input from a user selecting a user-interactable setting of the one or more user-interactable settings of the displayed settings card; [See claim 1 prior art rejection. The Examiner interprets the user as selecting e.g. the setup screen using the setup button 180, selecting a setup parameter, bringing up an individual parameter popup keypad, and changing the associated parameter value (user-interactable setting) using the popup keypad.]
display […] settings card portion comprising one or more […] user-interactable settings related to the selected user-interactable setting of the one or more user-interactable settings of the displayed settings card in response to selection thereof [The Examiner interprets a parameter value (user-interactable setting) as related to itself and displayed when selecting it on the individual parameter popup keypad.];
receive input from the user using the one or more […] user-interactable settings of the displayed […] settings card portion [see claim 1 prior art rejection.]; and
change one or more settings related to one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus in response to the received input from the user using the one or more […] user-interactable settings of the displayed […] settings card portion [See claim 1 prior art rejection. The Examiner interprets the operator as changing a parameter value using an individual parameter popup keypad.]

Zimmerman may not teach
auxiliary settings card portion comprising one or more additional user-interactable settings; or
one or more additional user-interactable settings of the displayed auxiliary settings card portion.

Miles teaches 
auxiliary settings card portion comprising one or more additional user-interactable settings [Para. 0006 & 0007 teach a subset of corresponding parameters, one of the parameters being a selected option. Fig. 4 teaches custom parameters 1-5. Para. 0039 teaches pull-down menu. The Examiner interprets these parameters 2-5 as part of Zimmerman’s popup resulting from selecting Zimmerman’s individual parameter, i.e., as additional changeable parameters (additional user-interactable settings).]; or
additional user-interactable settings of the displayed auxiliary settings card portion [The Examiner interprets the portion of Zimmerman’s settings card with the changeable additional parameters 2-5 as the auxiliary settings card portion.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the content display processes of Miles to display additional changeable parameters associated with a specific parameter and to use this information as part of the information display processes as taught by Zimmerman (e.g. popup information for parameters), with the motivation of graphically programming the dialysis machine, improving/optimizing machine functionality prior to use for treatments, and increasing the ease of use for the operator to perform a specific process requiring the change of specific values (see Zimmerman at Abstract and Col. 1, Ln. 5-15; and Miles at para. 0005).

Re. claim 25, the subject matter of claim 25 is essentially defined in terms of a system, which is technically corresponding to claim 6. Since claim 25 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.





Response to Arguments

Double Patenting Rejection
Applicant's arguments filed 02/09/2020 have been fully considered but they are not persuasive. The Applicant’s arguments do not give proper traversal as no argument has been presented. Thus, the rejection is maintained.
Further, the Examiner submits that amendment to the claim sets for this Application and for Application 16/309,221 follow the same pattern so as to maintain the Examiner’s rejection. The amended claims has been considered and rejected as well for provisional non-statutory double patenting (see above) despite lack of traversal at this time.

35 U.S.C. §101 Rejection
Regarding the rejection of claims 1-3 and 6-36, the Applicant has amended the independent claims to recite “perform [or performing] an extracorporeal blood treatment using the extracorporeal blood treatment apparatus based on the changed one or more settings”. Performing an extracorporeal blood treatment using the apparatus based on the changed setting(s) provides a practical application under subject eligibility analysis Step 2A prong 2 because it improves another technology or technological field. As such, the Examiner has withdrawn the previous 101 rejection and the Applicant’s arguments are thereby moot.

35 U.S.C. §103 Rejection
Regarding the rejection of claims 1-3 and 6-36, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. 

Applicant argues:

“Zimmerman does not teach or suggest all the elements recited in claims 1-3 and 6-36 and, as a result, the Examiner failed to establish a prima facie case of obviousness with respect to claims 1-3 and 6-36” (Remarks, pg. 17).
Regarding (a), the Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment and/or afforded by the present RCE. 

“nothing was identified by the Examiner within Zimmerman that teaches or suggests a plurality of mini settings cards…” (Remarks, pg. 17).
Regarding (b), the Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment and/or afforded by the present RCE. Given broadest reasonable interpretation and in light of the Specification and Drawings, Zimmerman anticipates the claim elements of e.g. independent claim 1. For example, Zimmerman Fig. 7 & 8 teach (selectable) parameters (mini settings cards) that when selected bring up an individual parameter popup keypad (settings card). Using the popup keypad, the 

Regarding the rejection of claims 3, 6-22, and 25-36, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also respectfully maintained.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626    

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626